 

AMENDMENT NO. 3
TO
STOCK PURCHASE AGREEMENT


THIS AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into effective as of this 2nd day of May, 2011, by and among InsWeb
Corporation, a Delaware  corporation (the “Buyer”), Potrero Media Corporation, a
California corporation (the “Company”), and Rick Natsch and Heather Natsch (the
“Stockholders”).
 
 
RECITALS
 
WHEREAS, the parties hereto previously entered into that certain Stock Purchase
Agreement dated as of August 31, 2010 (the “Agreement”) pursuant to which the
Buyer acquired the Company;


WHEREAS, Buyer has operated the Company as a separate company since the
acquisition, primarily due to contingent consideration provisions in the
Agreement;


WHEREAS, the parties recognize that additional value could be achieved by
combining the two operating units.


NOW, THEREFORE, the parties, intending to be legally bound, hereby amend the
Agreement as follows:
 
1.           All capitalized terms used herein shall have the same meaning as
assigned in the Agreement unless otherwise defined herein.


2.           Within 7 days of the effective date of this Amendment No. 3, Buyer
agrees to make a one-time payment of $2,100,000 to Stockholders (the “Buyout
Payment”).


3.           In exchange for the Buyout Payment, Stockholders agree to forever
waive their right to receive, and hereby release Buyer from the obligation to
pay, all amounts described as Deferred Transaction Consideration and Installment
Cash Payment in the Agreement and Exhibit A to the Agreement. Stockholders
acknowledge that: (i) their waiver and release are voluntary and irrevocable;
(ii) they have independently evaluated the fairness of the Buyout Payment, and
(iii) they have been presented with the opportunity to consult with legal
counsel prior to executing this Amendment No. 3.  Buyer confirms that as of the
date of this Agreement, Buyer has no claims of any kind against the
Stockholders, including but not limited to, claims for indemnification against
the Stockholders pursuant to Article VI of the Agreement.


4.           Amendment No. 2 is deleted and of no further force or effect.

 
5.           By signing below and in consideration for the Buyout Payment,
Stockholders are waiving any rights they may have under Section 1542 of the
California Civil Code. Section 1542 provides that:


A General Release Does Not Extend To Claims Which The Creditor Does Not Know Or
Suspect To Exist In His Favor At The Time Of Executing The Release, Which If
Known By Him Must Have Materially Affected His Settlement With The Debtor.
 
 
6.           Except as provided herein, the terms and conditions of the
Agreement, as amended, remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first written above.


BUYER:                                                                INSWEB
CORPORATION




By:  /S/ Hussein A.
Enan                                                                


Name: Hussein A.
Enan                                                                
 
Title: CEO                                                                


 
COMPANY:
POTRERO MEDIA CORPORATION.







By:  /S/ Richard A. Natsch______________


Name: Richard A.
Natsch                                                                
 
Title: President_______________________




 
STOCKHOLDERS:
_/S/ Rick Natsch_____________________

Rick Natsch




/S/ Heather Natsch____________________
Heather Natsch


 